Exhibit 10.59

 

LEASE

 

THIS LEASE (“Lease”) is made and entered into as of the 12th day of December,
2005, by and between, Palm Springs Radiation Enterprises, LLC, whose business
address is 2234 Colonial Boulevard, Fort Myers, FL 33907 (“Landlord”), and
California Radiation Therapy Management Services, Inc. whose business address is
2234 Colonial Boulevard, Fort Myers, FL 33907 (“Tenant”).

 

W I T N E S S E T H :

 

ARTICLE 1

TERMS

 

1.1 Premises. Landlord hereby demises and leases to Tenant and Tenant hereby
hires and rents from Landlord the premises located at 77 840 Flora Road, Palm
Desert, California, (“Premises”) upon the terms, covenants and conditions set
forth herein, which Premises has a floor area containing the approximate square
footage of 6,963 square feet.

 

1.2 Use. The Premises are to be used for a medical office and radiation therapy
center.

 

1.3 Commencement of Term. The commencement of the Term of this Lease under which
Tenant shall be obligated to commence payment of Minimum Rent and Additional
Rent shall be on or about the 11th day of October, 2005 (“Commencement Date”).

 

1.4 Length of the Term. The term of this lease period is for seven (7) years
(“Term”). The starting date of this lease is the Commencement Date and, unless
this Lease is renewed in accordance with Article 4 below, the ending date is on
or about the 11th day of October, 2012 (“Expiration Date”).

 

ARTICLE 2

RENT

 

2.1 Rent. Minimum rent shall be four hundred ten thousand, five hundred fourteen
dollars ($410,514) per year (“Minimum Rent”). Tenant shall pay to Landlord
without previous demand thereof and without any abatement, reduction, setoff or
deduction whatsoever, the Minimum Rent (together with any applicable sales tax
and local taxes if the same are ever required by law), payable in equal monthly
installments, in advance, on the first day of each and every calendar month
throughout the Term of this Lease. The Minimum Rent shall commence to accrue on
the Commencement Date. The first such monthly installments of Minimum Rent shall
be due and payable to Landlord no later than the Commencement Date and each
subsequent monthly installment shall be due and payable to Landlord on the first
day of each and every month following the Commencement Date during the Term
hereof. If the Commencement Date is a date other than the first day of the
month, Minimum Rent and other charges for the period commencing with and
including the Commencement Date through the first day of the following month
shall be prorated at the rate of one-thirtieth (1/30) of the monthly Minimum
Rent per day.

 

In addition, Tenant shall pay as Additional Rent monthly payments of applicable
taxes, assessments and insurance on the property. This amount will be of 1/12 of
the bill for real estate and assessment taxes and 1/12 of the bill on insurance.
Estimated figures for taxes and insurance



--------------------------------------------------------------------------------

monthly rate will be produced within ten (10) days after the signing of this
Lease. Each year Landlord will produce any insurance, real estate tax and
assessment bills to the Tenant to show how the estimated taxes and insurance
were computed as Additional Rent.

 

2.1.1 There will be an increase in the Minimum Rent starting on the first
anniversary of the lease if the Consumer Price Index increases. Minimum Rent
specified in this lease shall be subject to increase in accordance with changes
in the Consumer Price Index for Urban Wage Earners and Clerical Workers (CPI-W)
as promulgated by the Bureau of Labor Statistics of the United States Department
of Labor, using the year of the Commencement Date as a base of 100. On each
anniversary date there will be a rent adjustment based on the percentage
increase in the Consumer Price Index. If the Consumer Price Index goes down the
rent will not change for that year. Consumer Price Index increases will apply on
the anniversary date of each year of the Commencement Date. The percentage
increase in the Consumer Price Index will increase the minimum rent for that
year.

 

2.1.2 In the event that the Consumer Price Index ceases to incorporate
significant number of items, or if a substantial change is made in the method of
establishing such Consumer Price Index shall be adjusted to the figure that
would have resulted had no change occurred in the manner of computing such
Consumer Price Index, or a successor or substitute index, is not available, a
reliable governmental or other nonpartisan publication, evaluating the
information for use in determining the Consumer Price Index, shall be used in
lieu of such Consumer Price Index.

 

2.2 Late Charge. Tenant shall pay to Landlord a late charge equal to five
percent (5%) of the monthly payment of Minimum Rent, Additional Rent and any
other payment or charge due hereunder if any such amount is received by Landlord
more than five (5) days after the same shall be due, such amount being the
agreed upon liquidated damages solely to defray the additional administrative
expenses incurred by Landlord in processing such payment.

 

2.3 Interest on Past Due Rent. If Tenant shall fail to pay, when the same is due
and payable, Minimum Rent, or Additional Rent, such unpaid amounts shall bear
interest from the due date thereof to the date of payment, at the prime interest
rate of the Chase Manhattan Bank, N.A. as of such due date, plus Five percent
(5%) (“Default Date”).

 

2.4 Definition of Rent. The term “Rent” shall refer collectively to Minimum Rent
and Additional Rent. The term “Additional Rent” is sometimes used herein to
refer to any and all other sums payable by Tenant hereunder, including, but not
limited to, parking charges and sums payable on account of default by Tenant.
All Rent shall be paid by Tenant without offset, demand or other credit, and
shall be payable only in lawful money of the United States of America which
shall be legal tender in payment of all debts and dues, public and private, at
the time of payment. All sums payable by Tenant hereunder by check shall be
obtained against a financial institution located in the United States of
America. The rent shall be paid by Tenant at 2234 Colonial Boulevard, Fort
Myers, FL 33907.

 

2.5 Rent Taxes. In addition to Minimum Rent and Additional Rent, Tenant shall
and hereby agrees to pay to Landlord each month a sum equal to any sales tax,
tax on rentals and any other similar charges now existing or hereafter imposed,
based upon the privilege of leasing the space leased hereunder or based upon the
amount of rent collected therefore.

 

-2-



--------------------------------------------------------------------------------

ARTICLE 3

NET LEASE

 

3.1 Net Lease. This Lease shall be deemed and construed to be a triple net lease
and, except as herein otherwise expressly provided, the Landlord shall receive
the fixed Minimum Rent and Additional Rent and all other payments hereunder to
be made by the Tenant absolutely free from any charges, assessments, imposition,
expenses or deductions of any kind and every kind or nature whatsoever. Tenant
is to pay for all real estate tax and assessments on any and all taxes of any We
of nature. Tenant is to pay for all insurance and any and all costs for repairs,
replacements, maintenance and improvements. Tenant will also pay any and all
expenses for common areas, utilities, and association fees, if any. Tenant also
is responsible for:

 

3.1.1 Parking lot repairs, maintenance and replacements.

 

3.1.2 Installation of outside and inside lighting for parking.

 

3.1.3 Any security, pest control or contrasts for air conditioner and cleaning
services, etc.

 

ARTICLE 4

OPTION TO RENEW

 

4.1 Option to renew. Provided that Tenant is not, and at no time has been, in
default during the Term under any of the covenants, terms, conditions, and
provisions of this Lease, then Tenant shall have three (3) options to renew this
Lease (each an “Option”) for consecutive five (5) year option periods, provided
that, in order to exercise this Option, Tenant is required to give to Landlord
written notice thereof not less than six (6) months before the date of
expiration of the Term of this Lease or during any option period. Any renewal
pursuant to this Option shall be on the same terms and conditions as are
contained in this Lease.

 

ARTICLE 5

INSURANCE AND INDEMNITY

 

5.1 Liability Insurance. Tenant shall, during the entire term hereof, keep in
full force and effect bodily injury and public liability insurance in an amount
not less than FIVE HUNDERED THOUSAND DOLLARS ($500,000) / ONE MILLION DOLLARS
($1,000,000) per injury and accident, respectively; property damage insurance in
an amount not less than ONE HUNDRED THOUSAND DOLLARS ($100,000).

 

5.2 Workers Compensation. Tenant shall, during the entire term hereof, keep in
full force worker’s compensation insurance in the maximum amount permitted under
California law.

 

Landlord may require such insurance coverage to be increased after the first
five years of the term of this Lease, provided that such increase shall not
cause the required limits of coverage to exceed those then commonly prevailing
in the marketplace for similar situations. The policy(s) shall name Landlord,
any person, firms or corporations designated by Landlord, and Tenant as insured,
and shall contain a clause that the insurer will not cancel or change the
insurance without first giving the Landlord twenty (20) days prior notice. The
insurance shall be in an insurance company licensed by the State of California
and a copy of the policy or a certificate of insurance shall be delivered to
Landlord prior to the commencement of the term of

 

-3-



--------------------------------------------------------------------------------

this Lease. In no event shall the limits of said insurance policies be
considered as limiting the liability of Tenant under this Lease. In the event
that Tenant shall fail to obtain or maintain in full force and effect any
insurance coverage required to be obtained by Tenant under this Lease, Landlord
may procure same from insurance carriers as Landlord may deem proper,
irrespective that a lesser premium for such insurance coverage may have been
obtained from another insurance carrier, and Tenant shall pay as additional
rent, upon demand of Landlord, any and all premiums, costs, charges and expenses
incurred or expended by Landlord in obtaining such insurance. Notwithstanding
shall procure insurance coverage required of Tenant hereunder, Landlord shall in
no manner be liable to Tenant for any insufficiency or failure of coverage with
regard to such insurance or any loss to Tenant occasioned thereby, and
additionally, the procurement of such insurance by Landlord shall not relieve
Tenant of its obligations under this Lease to maintain insurance coverage in the
types and amounts herein specified, and Tenant shall nevertheless hold Landlord
harmless from any loss or damage incurred or suffered by Landlord from Tenant’s
failure to maintain such insurance.

 

5.3 Plate Glass Insurance. The replacement of any plate glass damaged or broken
from any cause whatsoever in and about the Premises shall be Tenant’s
responsibility. Tenant shall, during the entire term hereof, keep in full force
and effect a policy of plate glass insurance covering all the plate glass of the
Premises, in amounts satisfactory to Landlord. The policy shall name Landlord as
additional insured and shall contain a clause that the insurer will not cancel
or change the insurance without first giving the Landlord twenty (20) days prior
notice. A copy of the policy together with the declarations page therefore shall
be delivered to Landlord prior to the commencement of the term of this Lease.

 

5.4 Increases in Fire Insurance Premium. Tenant agrees that it will not keep,
use or sell in or upon the Premises any article, machinery or equipment which
may be prohibited by the standard form of fire and extended risk insurance
policy. Tenant agrees to pay any increase in premiums for fire and extended
coverage insurance that may be charged during the term of this Lease on the
amount of such insurance which may be carried by Landlord on the Premises or the
building of which it is a part, resulting from the type of merchandise,
machinery or equipment sold or kept by Tenant in the Premises or resulting from
Tenant’s use of the Premises, whether or not Landlord has consented to the same.

 

5.5 Indemnification. Tenant shall indemnify, defend and save Landlord harmless
from and against any and all claims, actions, damages, liability and expense in
connection with loss of life, personal injury and/or damage to or destruction of
property arising from or out of any occurrence in, upon or at the Premises, or
any part thereof, or the occupancy or use by Tenant of the Premises or any part
thereof, or occasioned wholly or in part by any act or omission of Tenant, its
agents, contractors, employees, servants, lessees or concessionaires. Landlord
shall indemnify, defend and save Tenant harmless from and against any and all
claims, actions, damages, liability and expense in connection with loss of life,
personal injury and/or damage to or destruction of property arising from or out
of any occurrence in, upon or at the Premises occasioned in whole or in part by
any negligent act or omission by Landlord, its agents, contractors, employees,
servants or concessionaires. In case the indemnifying party shall be made a
party to any litigation commenced by or against the other party, then such other
party shall protect and hold the indemnified party harmless and pay all costs
and attorney’s fees incurred by the indemnified party in connection with such
litigation, and any appeals thereof. The defaulting party shall also pay all
costs, expenses and reasonable attorney’s fees that may be incurred or paid by
the other party in enforcing the covenants and agreements in this Lease.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 6

UTILITIES

 

6.1 Utilities. Tenant shall be solely responsible for and shall promptly pay all
charges for water, gas, electricity, garbage, and any other utility used and
consumed in the Premises. In the event that such utilities charges, or any
portion thereof shall be separately metered for the Premises, tenant shall pay
such meter charges directly to the utility company supplying such service. In
the event, however, that such utilities charges, or any portion thereof, shall
not be separately metered for the Premises, tenant shall pay to Landlord its pro
rata share of such non-metered charges. If any such charges are not paid when
due, Landlord may, at its option pay the same, and any amount so paid by
Landlord shall thereupon become due to Landlord from tenant as additional rent.
In no event, however, shall Landlord be liable for an interruption or failure in
the supply of any such utilities to the Premises.

 

ARTICLE 7

SUBORDINATION AND ATTORNMENT

 

7.1 Subordination. Tenant hereby subordinates its rights hereunder to the lien
of any ground or underlying leases, any mortgage or mortgages, or the lien
resulting from any other method of financing or refinancing, now or hereafter in
force against the Premises and to all advances made or hereafter to be made upon
the security thereof. This Section shall be self-operative and no further
instrument of subordination shall be required by any mortgagee, but Tenant
agrees upon request of Landlord, from time to time, to promptly execute and
deliver any and all documents evidencing such subordination, and failure to do
so shall constitute a default under this Lease.

 

7.2 Attornment. In the event any proceedings are brought for the foreclosure of,
or in the event of exercise of the power of sale under, any mortgage covering
the Premises or in the event a deed is given in lieu of foreclosure of any such
mortgage, Tenant shall attorn to the purchaser, or grantee in lieu of
foreclosure, upon any such foreclosure or sale and recognize such purchaser, or
grantee in lieu of foreclosure, as the Landlord under this Lease.

 

7.3 Financing Agreements. Tenant shall not enter into, execute or deliver any
financing agreement that can be considered as having priority to any mortgage or
deed of trust that Landlord may have placed upon the Premises.

 

ARTICLE 8

ASSIGNMENT AND SUBLETTING

 

Tenant may not assign this lease in whole or in part, nor sublet all or any
portion of the Premises, without the prior written consent of Landlord in each
instance. The consent by Landlord to any assignment or subletting shall not
constitute a waiver of the necessity for such consent to any subsequent
assignment or subletting. It is understood that Landlord may refuse to grant
consent to any assignment or subletting by Tenant with or without cause and
without stating in its refusal to grant such consent the reasons for which it
refuses to grant such consent and may not, under any circumstances, be required
or compelled to grant such consent. No assignment, under letting, occupancy or
collection shall be deemed acceptance of the assignee, subtenant or occupant as
Tenant, or a release of Tenant from the further performance by Tenant of the
covenants on the part of Tenant herein contained. This prohibition against any
assignment or subleasing by operation of law, legal process, receivership,
bankruptcy or otherwise, whether

 

-5-



--------------------------------------------------------------------------------

voluntary or involuntary and a prohibition against any encumbrance of all and
any part of Tenant’s leasehold interest. Tenant shall remain fully liable on
this Lease and shall not be released from performing any of the terms, covenants
and conditions hereof or any rents or other sums to be paid hereunder. Tenant
acknowledges and agrees that any and all right and interest of the Landlord in
and to the Premises, and all right and interest of the Landlord in this Lease,
may be conveyed, assigned or encumbered at the sole discretion of the Landlord
at any time.

 

ARTICLE 9

FACILITIES

 

9.1 Control of Common Areas by Landlord. All automobile parking areas,
driveways, entrances and exits thereto, and other facilities furnished by
Landlord at or near the Premises, including employee parking areas, the truck
way or ways, loading docks, package pick-up stations, pedestrian sidewalks and
ramps, landscaped areas, exterior stairways, and other areas and improvements
provided by Landlord for the general use, in common, of tenants, their officers,
agents, employees and customers, shall at all times be subject to the exclusive
control and management of Landlord, and Landlord shall have the right from time
to time to establish, modify and enforce reasonable rules and regulations with
respect to all facilities and areas mentioned in this Article. Landlord shall
have the right to construct, maintain and operate lighting facilities on all
said areas and improvements; from time to time to change the area, level,
location and arrangement of parking areas and other facilities hereinabove
referred to and to restrict parking by tenants, their officers, agents and
employees to employee parking areas. Landlord shall not have any duty to police
the traffic in the parking areas. Tenant is to maintain and repair parking and
at tenant’s expense.

 

ARTICLE 10

TENANT’S FIXTURES AND IMPROVEMENTS

 

10.1 Alterations by Tenant. Tenant shall not make any alterations, renovations,
improvements or other installations (collectively “Alterations”) in, on or to
any part of the Premises (including, without limitation, any alterations of the
front, signs, structural alterations, or any cutting or drilling into any part
of the Premises or any securing of any fixture, apparatus, or equipment of any
kind to any part of the Premises) unless and until Tenant shall have caused
plans and specifications therefore to have been prepared, at Tenant’s expense,
by an architect or other duly qualified person and shall have obtained
Landlord’s approval thereof. Tenant shall submit to Landlord detailed drawings
and plans of the proposed Alterations at the time Landlord’s approval is sought.
If such approval is granted, Tenant shall cause the work described in such plans
and specifications to be performed, at its expense, promptly, efficiently,
competently and in a good and workmanlike manner by duly qualified and licensed
persons or entities approved by Landlord, using first grade materials. All such
work shall comply with all applicable codes, rules, regulations and ordinances.
The Tenant shall at all times maintain fire insurance with extended coverage in
an amount adequate to cover the cost of replacement of all alterations,
decorations, additions or improvements to the Premises by Tenant in the event of
fire or extended coverage loss. Tenant shall deliver to the Landlord
certificates of such fire insurance policies, which shall contain a clause
requiring the insurer to give the Landlord ten (10) days notice of cancellation
of such policies.

 

10.2 Mechanic’s Liens. No work performed by Tenant pursuant to this Lease,
whether in the nature of erection, construction, alteration or repair, shall be
deemed to be for the

 

-6-



--------------------------------------------------------------------------------

immediate use and benefit of Landlord so that no mechanic’s or other lien shall
be allowed against the estate of Landlord by reason of any consent given by
Landlord to Tenant to improve the Premises. Tenant shall place such contractual
provisions as Landlord may request in all contracts and subcontracts for
Tenant’s improvements assuring Landlord that no mechanic’s liens will be
asserted against Landlord’s interest in the Premises or the property of which
the Premises are a part. Said contracts and subcontracts shall provide, among
other things, the following: That notwithstanding anything in said contracts or
subcontracts to the contrary, Tenant’s contractors, subcontractors, suppliers
and materialmen (hereinafter collectively referred to as “Contractors”) will
perform the work and/or furnish the required materials on the sole credit of
Tenant; that no lien for labor or materials will be filed or claimed by the
Contractors against Landlord’s interest in the Premises or the property of which
the Premises are a part; that the Contractors will immediately discharge any
such lien filed by any of the Contractor’s suppliers, laborers, materialmen or
subcontractors; and that the Contractors will indemnify and save Landlord
harmless from any and all costs and expenses, including reasonable attorney’s
fees, suffered or incurred as a result of any such lien against Landlord’s
interest that may be filed or claimed in connection with or arising out of work
undertaken by the Contractors. Tenant shall pay promptly all persons furnishing
labor or materials with respect to any work performed by Tenant or its
Contractors on or about the Premises. If any mechanic’s or other liens shall at
any time be filed against the Premises or the property of which the Premises are
a part by reason of work, labor, services or materials performed of furnished,
or alleged to have been performed or furnished, to Tenant or to anyone holding
the Premises through or under Tenant, and regardless of whether any such lien is
asserted against the interest of Landlord or Tenant, Tenant shall cause the same
to be discharged of record or bonded to the satisfaction of Landlord within
thirty (30) days of notice of such lien. If Tenant shall fail to cause such lien
to be so discharged or bonded after being notified of the filing thereof, then,
in addition to being an Event of Default and any other right or remedy of
Landlord, Landlord may bond or discharge the same by paying the amount claimed
to be due, and the amount so paid by Landlord, including reasonable attorneys’
fees incurred by Landlord either in defending against such lien or in procuring
the bonding or discharge of such lien, together with interest thereon at the
Default Rate, shall be due and payable by Tenant to Landlord as Additional Rent.

 

10.3 Tenant’s Leasehold Improvements and Trade Fixtures. All leasehold
improvements (as distinguished from trade fixtures and apparatus) installed in
the Premises at any time, whether by or on behalf of Tenant or by or on behalf
of Landlord, shall not be removed from the Premises at any time, unless such
removal is consented to in advance by Landlord; and at the expiration of this
Lease (either on the Expiration Date or upon such earlier termination as
provided in this Lease), all such leasehold improvements shall be deemed to be
part of the Premises, shall not be removed by Tenant when it vacates the
Premises, and title thereto shall vest solely in Landlord without payment of any
nature to Tenant.

 

All trade fixtures and apparatus (as distinguished from leasehold improvements)
owned by Tenant and installed in the Premises shall remain the property of
Tenant and shall be removable at any time, including upon the expiration of the
Term; provided Tenant shall not at such time be in default of any terms or
covenants of this Lease, and provided further, that Tenant shall repair any
damage to the Premises caused by the removal of said trade fixtures and
apparatus and shall restore the Premises to substantially the same condition as
existed prior to the installation of said trade fixtures and apparatus and shall
restore the Premises to substantially the same condition as existed prior to the
installation of said trade fixtures and apparatus.

 

-7-



--------------------------------------------------------------------------------

ARTICLE 11

MAINTENANCE AND REPAIR OF PREMISES

 

11.1 Maintenance by Tenant. Tenant shall at all times keep in good order,
condition and repair (which shall include the providing of replacements where
necessary) the entire Premises, including, without limitation, the roof, the
exterior and all glass and show window moldings; and all partitions, doors,
interior walls, fixtures, equipment and appurtenances thereto, including
lighting, heating and plumbing fixtures and any air conditioning system and
sprinkler system situated within and/or servicing the Premises. Said maintenance
by Tenant shall include, without limitation, periodic painting as is reasonably
necessary. All cutting and patching of the roof area required for any reason
whatsoever shall be performed by the Landlord’s roofing subcontractor. In the
event that Tenant causes such work to be performed by anyone other than the
Landlord’s roofing subcontractor, Landlord will have the right, at Tenant’s sole
cost and expense and without notice to Tenant, to cause said work and the roof
area affected thereby to be inspected and/or repaired by Landlord’s roofing
subcontractor. All repairs, replacements, or maintenance of any item or any type
of the Premises is the responsibility of the Tenant and to be paid for by
tenant.

 

ARTICLE 12

SIGNS

 

On or before the Commencement Date, Tenant will at its sole cost and expense
purchase and cause to be installed upon the exterior of the Premises a sign
which in all respects conforms to the criteria established by Landlord. However,
Tenant will not install said sign without first obtaining Landlord’s written
approval thereof. Thereafter, Tenant will not place or suffer to be placed or
maintain on any portion of the exterior (including windows) of the Premises any
sign, awning, canopy or advertising matter or other thing of any kind, without
first obtaining Landlord’s written approval and consent. Without limitation as
to the foregoing, Landlord specifically reserves the right at any time during
the term of this Lease to require Tenant to remove from the Premises any sign(s)
situated thereon and to replace same with a sign or signs which in all respects
conform to a sign standard designated by Landlord, all of which will be
performed at Tenant’s sole cost and expense. Tenant agrees to maintain any such
sign, awning, canopy, decoration, lettering, advertising matter or other thing
as may be approved in good condition and repair at all times and to repaint or
replace such signs from time to time when reasonably necessary and to illuminate
such signs in accordance with standards established by Landlord from time to
time, including hours of illumination. All signs in addition must be conform to
code and local ordinances rules, laws and regulations.

 

ARTICLE 13

WASTE AND GOVERNMENTAL REGULATIONS

 

13.1 Nuisance or Waste. Tenant shall not commit or suffer to be committed any
waste upon the Premises or any nuisance or other act or thing which may disturb
the quiet enjoyment of any other tenant in the building in which the Premises
may be located.

 

-8-



--------------------------------------------------------------------------------

13.2 Compliance with Laws. Tenant, at its sole cost, will promptly comply with
all applicable laws, guidelines, rules, regulations and requirements, whether of
federal, state, or local origin, applicable to the Premises, including, but not
limited to, the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and
those for the correction, prevention and abatement of nuisance, unsafe
conditions, or other grievances arising from or pertaining to the use or
occupancy of the Premises. Tenant at its sole cost and expense shall be solely
responsible for taking any and all measures which are required to comply with
the requirements of the ADA within the Premises. Any Alterations to the Premises
made by or on behalf of Tenant for the purpose of complying with the ADA or
which otherwise require compliance with the ADA shall be done in accordance with
this Lease; provided, that Landlord’s consent to such Alterations shall not
constitute either Landlord’s assumption, in whole or in part, of Tenant’s
responsibility for compliance with the ADA, or representation or confirmation by
Landlord that such Alterations comply with the provisions of the ADA.

 

13.3 Governmental Regulations. Tenant shall, at Tenant’s sole costs and expense,
comply with all regulations of all county, municipal, state, federal and other
applicable governmental authorities, not in force or which may hereafter be in
force, pertaining to Tenant or its use of the Premises, and shall faithfully
observe in the use of the Premises all municipal and county ordinances and state
and federal statutes now in force or which may hereinafter be in force. Tenant
shall indemnify, defend and save Landlord harmless from penalties, fines, costs,
expenses suits, claims, or damages resulting from Tenant’s failure to perform
its obligations in this Section.

 

13.4 Rules and Regulations. Landlord reserves the right from time to time to
make reasonable rules and regulations, governing loading of supplies, trash
collection, pest control, parking, noise, electrical overloads and similar
issues of general concern to all tenants in the event that the need therefore
should ever arise. Notice of such rules and regulations and amendments and
supplements thereto, if any, shall be given to the Tenant.

 

ARTICLE 14

HAZARDOUS MATERIALS

 

14.1 Hazardous Materials. Tenant shall not use or allow the Premises to be used
for the Release, storage, use, treatment, disposal or other handling of any
Hazardous Materials, without the prior consent of Landlord. The term “Release”
shall have the same meaning as is ascribed to it in the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., as amended, (“CERCLA”). The term “Hazardous Materials” means (i) any
substance defined as a “hazardous substance” under CERCLA, (ii) petroleum,
petroleum products, natural gas, natural gas liquids, liquefied natural gas, and
synthetic gas, and (iii) any other substance or material deemed to be hazardous,
dangerous, toxic, or a pollutant under any federal, state, or local law, code,
ordinance or regulation (“Hazardous Materials Laws”).

 

Tenant shall: (a) give prior notice to Landlord of any activity or operation to
be conducted by Tenant at the Premises which involves the Release, use,
handling, generation, treatment, storage, or disposal of any Hazardous Materials
(“Tenant’s Hazardous Materials Activity”), (b) comply with all federal, state,
and local laws, codes, ordinances, regulations, permits and licensing conditions
governing the Release, discharge, emission, or disposal of any Hazardous
Materials and prescribing methods for or other limitations on storing, handling,
or otherwise managing Hazardous Materials, (c) at its own expense, promptly
contain and

 

-9-



--------------------------------------------------------------------------------

remediate any Release of Hazardous Materials arising from or related to Tenant’s
Hazardous Materials Activity in the Premises and remediate and pay for any
resultant damage to properly, persons, and/or the environment, (d) give prompt
notice to Landlord, and all appropriate regulatory, authorities, of any Release
of any Hazardous Materials in the Premises arising from or related to, Tenant’s
Hazardous Materials Activity, which Release is not made pursuant to and in
conformance with the terms of any permit or license duly issued by appropriate
governmental authorities, any such notice to include a description of “measures
taken or proposed to be taken by Tenant to contain and remediate the Release and
any resultant damage to property, persons, or the environment, (e) at Landlord’s
request, which shall not be more frequent than once per calendar year, retain an
independent engineer or other qualified consultant or, expert acceptable to
Landlord, to conduct, at Tenant’s expense, an environmental audit of the
Premises and immediate surrounding areas, and the scope of work to be performed
by such engineer, consultant, or expert shall be approved in advance by
Landlord, and all of the engineer’s, consultant’s or expert’s work product shall
be made available to Landlord, (f) at Landlord’s request from time to time,
executed affidavits, representations and the like concerning Tenant’s best
knowledge, and belief regarding the presence of Hazardous Materials in the
Premises, (g) reimburse to Landlord, upon demand, the reasonable cost of any
testing for the purpose of ascertaining if there has been any Release of
Hazardous Materials in the Premises, if such testing is required by any
governmental agency or Landlord’s Mortgagee, (h) upon expiration or termination
of this Lease, surrender the Premises to Landlord free from the presence and
contamination of any Hazardous Materials. Tenant shall indemnify, protect,
defend (by counsel reasonably acceptable to Landlord), and hold Landlord and
free and harmless from and against any and all claims, liabilities, penalties,
forfeitures, losses and expenses (including attorneys’ fees) or death of or
injury to any person or damage to any property whatsoever arising from or caused
in whole or in part, directly or indirectly, by the presence in or about the
Premises of any of Tenant’s Hazardous Materials Activity or by Tenant’s failure
to comply with any Hazardous Materials Law regarding Tenant’s Hazardous
Materials Activity or in connection with any removal, remediation, clean up,
restoration and materials required hereunder to return the Premises and any
other property of whatever nature to their condition existing prior to Tenant’s
Hazardous Materials Activity.

 

14.2 Disclosure Warning and Notice Obligations. Tenant shall comply with all
laws, ordinances and regulations in the State of California regarding the
disclosure of the presence or danger of Tenant’s Hazardous Materials. Tenant
acknowledges and agrees that all reporting and warning obligations required
under the Hazardous Materials Laws with respect to Tenant’s Hazardous Materials
Activity are the sole responsibility of Tenant, whether or not such Hazardous
Materials Laws permit or require Landlord to provide such reporting or warnings,
and Tenant shall be solely responsible for complying with such Hazardous
Materials Laws regarding the disclosure of, the presence or danger of Tenant’s
Hazardous Materials Activity. Tenant shall immediately notify Landlord, in
writing, of any complaints, notices, warnings, reports or asserted violations of
which Tenant becomes aware relating to Hazardous Materials on or about the
Premises. Tenant shall also immediately notify Landlord if Tenant knows or has
reason to believe Tenant’s Hazardous Materials have or will be released in or
about the Premises.

 

14.3 Environmental Tests and Audits. Tenant shall not perform or cause to be
performed, any Hazardous Materials surveys, studies, reports or inspection,
relating to the Premises without obtaining Landlord’s advance written consent,
which consent may be withheld in Landlord’s sole discretion. At any time prior
to the expiration of the Term, Landlord shall have the right to enter upon the
Premises in order to conduct appropriate tests and to deliver to Tenant the
results of such tests to demonstrate that levels of any Hazardous Materials in
excess of permissible levels has occurred as a result of Tenant’s use of the
Premises.

 

-10-



--------------------------------------------------------------------------------

14.4 Survival/Tenant’s Obligations. The respective rights and obligations of
Landlord and Tenant under this Article shall survive the expiration or
termination of this Lease.

 

ARTICLE 15

DESTRUCTION OF PREMISES

 

15.1 Damage and Destruction. If all or any part of the Premises shall be damaged
or destroyed by fire or other casualty, this Lease shall continue in full force
and effect, unless terminated as hereinafter provided, and Landlord shall
repair, restore or rebuild the Premises to the condition existing at the time of
the occurrence of the loss; provided, however, Landlord shall not be obligated
to commence such repair, restoration or rebuilding until insurance proceeds are
received by Landlord, and Landlord’s obligation hereunder shall be limited to
the proceeds actually received by Landlord under any insurance policy or
policies, if any, less those amounts (i) which have been required to be applied
towards the reduction of any indebtedness secured by a mortgage covering the
Premises or any portion thereof, and (ii) which are used to reimburse Landlord
for all costs and expenses, including but not limited to attorneys’ fees,
incurred by Landlord to recover any such insurance proceeds.

 

Tenant agrees to notify Landlord in writing not less than thirty (30) days
prior, to the date Tenant opens for business in the Premises of the actual cost
of all permanent leasehold improvements and betterments installed or to be
installed by Tenant in the Premises (whether same have been paid for entirely or
partially by Tenant), but exclusive of Tenant’s personal property, movable trade
fixtures and inventory. Similar notifications shall be given to Landlord not
less than thirty (30) days prior to the commencement of any proposed
alterations, additions or improvements to the Premises. If Tenant fails to
comply, with the foregoing provisions, any loss or damage Landlord shall sustain
by reason thereof shall be borne by Tenant and shall be paid immediately by
Tenant upon receipt of a bill therefore and evidence of such loss, and in
addition to any other rights or remedies reserved by Landlord under this Lease,
Landlord’s obligations under this Article to repair, replace and/or rebuild the
Premises shall be deemed inapplicable, and in lieu thereof, Landlord may, at its
election, either restore or require Tenant to restore the Premises to the
condition which existed prior to such loss, and in either case Tenant shall pay
the cost of such restoration.

 

Tenant covenants and agrees to repair or replace Tenant’s fixtures, furniture,
furnishings, floor coverings, equipment and stock in trade and reopen for
business in the Premises within thirty (30) days after notice from Landlord that
the Premises are ready for re-occupancy.

 

No damage or destruction to the Premises shall allow Tenant to surrender
possession of the Premises nor affect Tenant’s liability for the payment of
rents or charges or any other covenant herein contained, except as may be
specifically provided in this Lease.

 

Notwithstanding anything to the contrary contained in this Section or elsewhere
in this Lease, Landlord, at its option, may terminate this Lease by giving
Tenant notice thereof within one hundred and eighty (180) days from the date of
the casualty if:

 

(a) The Premises or the building in which the Premises are located shall be
damaged or destroyed as a result of an occurrence which is not covered by
Landlord’s insurance; or

 

-11-



--------------------------------------------------------------------------------

(b) The Premises shall be damaged or destroyed during the last two (2) years of
the Term or any renewals thereof; or

 

(c) The Premises are damaged or destroyed to the extent of twenty five-percent
(25%) or more of the replacement cost thereof, in which event Landlord will have
the option of terminating this Lease or any renewal thereof by serving written
notice upon Tenant and any prepaid Rent or Additional Rent will be prorated as
of the date of destruction and the unearned portion of such Rent will be
refunded to Tenant without interest.

 

If the Premises shall be damaged or destroyed and in the event that Landlord has
elected to continue this Lease, Landlord and Tenant shall commence their
respective obligations under this Article as soon as is reasonably possible and
prosecute the same to completion with all due diligence.

 

Except where the damage or destruction results from the wrongful or negligent
act or omission of Tenant, the Minimum Rent shall be abated proportionately with
the degree to which Tenant’s use of the Premises is impaired during the period
of any damage, repair or restoration provided for in this Article; provided
further, that in the event Landlord elects to repair any damages as herein
contemplated, any abatement of Minimum Rent shall end ten (10) days after notice
by Landlord to Tenant that the Premises have been repaired. Tenant shall
continue the operation of its business on the Premises during any such period to
the extent reasonably practicable from the standpoint of prudent business
management, and any obligation of Tenant under the Lease to apply charges
reserved as Additional Rent shall remain in full force and nothing in the
Section shall be construed to abate Additional Rent. Except for the abatement of
Minimum Rent hereinabove provided, Tenant shall not be entitled to any
compensation or damage for loss in the use of the whole or any part of the
Premises and/or any inconvenience or annoyance occasioned by any damage,
destruction, repair or restoration. If Minimum Rent is abated there shall be all
corresponding and appropriate reduction made to the Minimum Annual Volume.

 

Unless this Lease is terminated by Landlord, Tenant shall repair, restore and
re-fixture all parts of the Premises not insured under any insurance policies
insuring Landlord in a manner and to a condition equal to that existing prior to
its destruction or damage, including, without limitation, all exterior signs,
trade fixtures, equipment, display cases, furniture, furnishings and other
installations of personality of Tenant. The proceeds of all insurance carried by
Tenant on its property and improvements shall be held in trust by Tenant for the
purpose of said repair and replacement. Tenant shall give to Landlord prompt
written notice of, any damage to or destruction of any portion of the Premises
resulting from fire or other casualty.

 

ARTICLE 16

EMINENT DOMAIN

 

16.1 Total Condemnation of Premises. If the whole of the Premises shall be
acquired or condemned by eminent domain for any public or quasi-public use or
purpose, then the Term of this Lease shall cease and terminate as of the date of
title vesting in such proceeding and all rentals shall be paid up to that date.

 

-12-



--------------------------------------------------------------------------------

16.2 Partial Condemnation of Premises.

 

16.2.1 If twenty (20%) percent or more of the Premises shall be acquired or
condemned by eminent domain for any public or quasi-public use or purpose, then
the Tenant shall have the option to cancel and terminate this Lease upon notice
thereof given to the Landlord within ninety (90) days after the vesting of title
in such proceeding.

 

16.2.2 In the event that less than ten (10%) percent of the Premises shall be
acquired or condemned by eminent domain for any public or quasi-public use or
purpose, or in the event ten (10%) percent or more of the Premises shall have
been so taken, and Tenant shall not elect to terminate this Lease as set forth
above, then the Landlord shall promptly restore the Premises to a condition
reasonably comparable under the circumstances to its condition at the time of
such condemnation, less the portion lost in the taking; and this Lease shall
thereafter continue in full force and effect. In such event of a partial taking,
described hereinabove, from the effective date that physical possession is taken
by the condemning authority through the end of the term of this Lease, the
annual Minimum Rent payable by Tenant to Landlord under this Lease shall be
reduced by a fraction, the numerator of which shall be the gross area of the
premises so taken by the condemning authority and the denominator of which shall
be the gross area of the Premises on the date immediately prior to the effective
date of such taking.

 

16.3 Total Condemnation of Parking. If the whole of the common parking areas at
or near the Premises shall be acquired or condemned by eminent domain for any
public or quasi-public use or purpose, then the term of this Lease shall cease
and terminate as of the date of title vesting in such proceeding.

 

16.4 Partial Condemnation of Parking Area. If twenty (20%) percent or more of
the common parking areas at or near the Premises shall be acquired or condemned
by eminent domain for any public or quasi-public use or purpose, then the Tenant
shall have the option to cancel and terminate this Lease upon notice thereof
given to the Landlord within ninety (90) days after the vesting of title in such
proceeding.

 

If less than twenty (20%) percent of the parking areas at or near the Premises
shall be acquired or condemned by eminent domain for any public or quasi-public
use or purpose, or if more than twenty (20%) percent of the parking areas shall
be so acquired or condemned, but Tenant shall not elect to cancel and terminate
this Lease, then the Landlord shall restore the parking areas to a condition
reasonably comparable under the circumstances to its condition at the time of
such condemnation, less the portion lost in the taking. In such event, this
Lease shall be and remain in full force and effect and no reduction of Minimum
Rent or any Additional Rent payable by Tenant under this Lease shall be allowed
in such circumstances, but Tenant shall continue to pay the full Minimum Rent or
any Additional Rent payable under this Lease for the balance of the term hereof.

 

ARTICLE 17

DEFAULTS

 

17.1 Events of Default By Tenant. If (1) Tenant vacates, abandons or surrenders
all or any part of the Premises prior to the expiration of the Term of the Lease
or (2) Tenant fails to fulfill any of the terms or conditions of this Lease or
any other lease heretofore made by Tenant

 

-13-



--------------------------------------------------------------------------------

for space in the Premises or (3) the appointment of a trustee or a receiver to
take possession of all or substantially all of Tenant’s assets occurs, or if the
attachment, execution or other judicial seizure of all or substantially all of
Tenant’s assets located at the Premises, or of Tenant’s interest in this Lease,
occurs, or (4) Tenant or any of its successors or assigns or any guarantor of
this Lease (“Guarantor”) should file any voluntary petition in bankruptcy,
reorganization or arrangement, or an assignment for the benefit of creditors or
for similar relief under any present or future statute, law or regulation
relating to relief of debtors, or (5) Tenant or any of its successors or assigns
or any Guarantor should be adjudicated bankrupt or have an involuntary petition
in bankruptcy, reorganization or arrangement filed against it, or (6) Tenant
shall permit, allow or suffer to exist any lien, judgment, writ, assessment,
charge, attachment or execution upon Landlord’s or Tenant’s interest in this
Lease or to the Premises, and/or the fixtures, improvements and furnishings
located thereon; then, Tenant shall be in default hereunder.

 

17.2 Tenant’s Grace Periods. If (1) Tenant fails to pay Rent or Additional Rent
within five (5) days after notice from Landlord of delinquency or (2) Tenant
fails to cure any other default within ten (10) days after notice faith), then
Landlord shall have such remedies as are provided under this Lease and/or under
the laws of the State of Arizona.

 

17.3 Repeated Late Payment. Regardless of the number of times of Landlord’s
prior acceptance of late payments and/or late charges, (i) if Landlord notifies
Tenant twice in any 6-month period that Minimum Rent or any Additional Rent has
not been paid when due, then any other late payment within such 6-month period
shall automatically constitute a default hereunder without the necessity of
notice and (ii) the mere acceptance by Landlord of late payments in the past
shall not, regardless of any applicable laws to the contrary, thereafter be
deemed to waive Landlord’s right to strictly enforce this Lease, including
Tenant’s obligation to make payment of Rent on the exact day same is due,
against Tenant.

 

17.4 Landlord’s Default. If Tenant asserts that Landlord has failed to meet any
of its obligations under this Lease, Tenant shall provide written notice
(“Notice of Default”) to Landlord specifying the alleged failure to perform, and
Tenant shall send by certified mail, return receipt requested, a copy of such
Notice of Default to any and all mortgage holders, provided that Tenant has been
previously advised of the addresses) of such mortgage holder(s). Landlord shall
have a thirty (30) day period after receipt of the Notice of Default in which to
commence curing any non-performance by Landlord, and Landlord shall have as much
time thereafter to complete such cure as is necessary so long as Landlord’s cure
efforts are diligent and continuous. if Landlord has not begun the cure within
thirty (30) days of receipt of the Notice of Default, or Landlord does not
thereafter diligently and continuously attempt to cure, then Landlord shall be
in default under this Lease. If Landlord is in default under this Lease, then
the mortgage holder(s) shall have an additional thirty (30) days, after receipt
of a second written notice from Tenant, within which to cure such default or, if
such default cannot be cured within that time, then such additional time as may
be necessary so long as their efforts are diligent and continuous.

 

ARTICLE 18

LANDLORD’S REMEDIES FOR TENANT’S DEFAULT.

 

18.1 Landlord’s Options. If Tenant is in default of this Lease, Landlord may, at
its option, in addition to such other remedies as may be available under the law
of the State of Arizona:

 

(a) Terminate this Lease and Tenant’s right of possession; or

 

-14-



--------------------------------------------------------------------------------

(b) Terminate Tenant’s right to possession but not the Lease and/or proceed in
accordance with any and all provisions of Section 18.2 below.

 

18.2 Landlord’s Remedies. Landlord may without further notice reenter the
Premises either by force or otherwise and dispossess Tenant by summary
proceedings or otherwise, as well as the legal representatives) of Tenant and/or
other occupants) of the Premises, and remove their effects and hold the Premises
as if this Lease had not been made, and Tenant hereby waives the service of
notice of intention to re-enter or to institute legal proceedings to that end;
and/or at Landlord’s option.

 

All Rent for the balance of the Term will, at the election of Landlord, be
accelerated and the present worth of same for the balance of the Term, net of
amounts actually collected by Landlord, shall become immediately due thereupon
and be paid, together with all expenses of every nature which Landlord may incur
such as (by way of illustration and not limitation) those for attorneys’ fees,
brokerage, advertising, and refurbishing the Premises in good order or preparing
them for re-rental. For purposes of this clause (2), “present worth” shall be
computed by discounting such amount to present worth at a discount rate equal to
one percentage point above the discount rate then in effect at the Federal
Reserve Bank nearest to the location of the Premises.

 

Landlord may re-let the Premises or any part thereof, either in the name of
Landlord or otherwise, for a term or terms which may at Landlord’s option be
less than or exceed the period which would otherwise have constituted the
balance of the Term, and may grant concessions or free rent or charge a higher
rental than that reserved in this Lease; and/or at Landlord’s option, Tenant or
its legal representatives will also pay to Landlord as liquidated damages any
deficiency between the Rent and all Additional Rent hereby reserved and/or
agreed to be paid and the net amount, if any, of the rents collected on account
of the lease or leases of the Premises for each month of the period which would
otherwise have constituted the balance of the Term.

 

If Landlord exercises the remedy above, and provided that Tenant has paid
Landlord the accelerated Rent as required by this Section, Landlord shall remit
to Tenant on a monthly basis until the Expiration Date any amounts actually
collected by Landlord as a result of are letting remaining after subtracting
therefrom all reasonable costs paid by Landlord to secure a replacement tenant
including reasonable marketing/leasing costs, fees and commissions, and costs of
preparing improvements and refurbishment to the Premises for the replacement
tenant. In no event shall the total amount paid to Tenant pursuant to the
preceding sentence exceed the accelerated Rent paid by Tenant to Landlord. If
this Lease is terminated, Landlord may re-let the Premises or any part thereof,
alone or together with other premises, for such term or terms (which may be
greater or less than the period which otherwise would have constituted the
balance of the Term) and on such terms and conditions (which may include
concessions or free rent and alterations of the Premises) as Landlord, in its
sole discretion, may determine, but Landlord shall not be liable for nor shall
Tenant’s obligations hereunder be diminished by reason of, any failure by
Landlord to re-let the Premises or any failure by Landlord to collect any rent
due upon such re-letting.

 

18.3 Waiver of Jury Trial. To the extent permitted by law, Tenant hereby waives:
(a) jury trial in any action or proceeding regarding a monetary default by
Tenant and/or Landlord’s

 

-15-



--------------------------------------------------------------------------------

right to possession of the Premises, and (b) in any action or proceeding by
Landlord for eviction where Landlord has also filed a separate action for
damages, Tenant waives the right to interpose any counterclaim in such eviction
action. Moreover, Tenant agrees that it shall not interpose or maintain any
counterclaim in such damages action unless it pays and continues to pay all
Rent, as and when due, into the registry of the court in which the damages
action is filed.

 

18.4 Waiver of Rights of Redemption. Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant being evicted or dispossessed for any cause, or in the event of
Landlord obtaining possession of the Premises, by reason of the violation by
Tenant of any of the covenants or conditions of this Lease or otherwise.

 

ARTICLE 19

BANKRUPTCY PROVISIONS

 

19.1 Event of Bankruptcy. If this Lease is assigned to any person or entity
pursuant to the provisions of the United States Bankruptcy Code, 11 U.S.C.
Section 101 et seq. (the “Bankruptcy Code”), any and all monies or other
consideration payable or otherwise to be delivered in connection with such
assignment shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord, and shall not constitute the property of Tenant
or of the estate of Tenant within the meaning of the Bankruptcy Code. Any and
all monies or other considerations constituting Landlord’s property under this
Section not paid or delivered to Landlord shall be held in trust for the benefit
of Landlord and shall be promptly paid or delivered to Landlord. Any person or
entity to which this Lease is assigned pursuant to the provisions of the
Bankruptcy Code shall be deemed without further act or deed to have assumed all
of the obligations arising under this Lease on and after the date of such
assignment.

 

19.2 Additional Remedies. In addition to any rights or remedies hereinbefore or
hereinafter conferred upon Landlord under the terms of this Lease, the following
remedies and provisions shall specifically apply in the event Tenant is in
default of this Lease:

 

19.2.1 In all events, any receiver or trustee in bankruptcy shall either
expressly assume or reject this Lease within sixty (60) days following the entry
of an “Order for Relief’ or within such earlier time as may be provided by
applicable law.

 

19.2.2 In the event of an assumption of this Lease by a debtor or by a trustee,
such debtor or trustee shall within fifteen (15) days after such assumption
(i) cure any default or provide adequate assurance that defaults will be
promptly cured; (ii) compensate Landlord for actual pecuniary loss or provide
adequate assurance that compensation will be made for actual monetary loss,
including, but not limited to, all attorneys’ fees and costs incurred by
Landlord resulting from any such proceedings; and (iii) provide adequate
assurance of future performance.

 

19.2.3 Where a default exists under this Lease, the trustee or debtor assuming
this Lease may not require Landlord to provide services or supplies incidental
to this Lease before its assumption by such trustee or debtor, unless Landlord
is compensated under the terms of this Lease for such services and supplies
provided before the assumption of such Lease.

 

19.2.4 The debtor or trustee may only assign this Lease if (i) it is assumed and
the assignee agrees to be bound by this Lease, (ii) adequate assurance of future
performance by the assignee is provided, whether or not there has been a default
under this Lease, and (iii) the debtor or trustee has

 

-16-



--------------------------------------------------------------------------------

received Landlord’s prior written consent pursuant to the provisions of this
Lease. Any consideration paid by any assignee in excess of the rental reserved
in this Lease shall be the sole property of, and paid to, Landlord.

 

19.2.5 Landlord shall be entitled to the fair market value for the Premises and
the services provided by Landlord (but in no event less than the rental reserved
in this Lease) subsequent to the commencement of a bankruptcy event.

 

19.2.6 Any security deposit given by Tenant to Landlord to secure the future
performance by Tenant of all or any of the terms and conditions of this Lease
shall be automatically transferred to Landlord upon the entry of an “Order of
Relief.”

 

19.2.7 The parties agree that Landlord is entitled to adequate assurance of
future performance of the terms and provisions of this Lease in the event of an
assignment under the provisions of the Bankruptcy Code. For purposes of any such
assumption or assignment of this Lease, the parties agree that the term
“adequate assurance” shall include, without limitation, at least the following:
(i) any proposed assignee must have, as demonstrated to Landlord’s satisfaction,
a net worth (as defined in accordance with generally accepted accounting
principles consistently applied) in an amount sufficient to assure that the
proposed assignee will have the resources to meet the financial responsibilities
under this Lease, including the payment of all Rent; the financial condition and
resources of Tenant are material inducements to Landlord entering into this
Lease; (ii) any proposed assignee must have engaged in the Use described in
Section 1.2 for at least five (5) years prior to any such proposed assignment,
the parties hereby acknowledging that in entering into this Lease, Landlord
considered extensively Tenant’s permitted use and determined that such permitted
business would add substantially to the tenant balance in the Premises, and were
it not for Tenant’s agreement to operate only Tenant’s permitted business on the
Premises, Landlord would not have entered into this Lease, and that Landlord’s
operation of the Premises will be materially impaired if a trustee in bankruptcy
or any assignee of this Lease operates any business other than Tenant’s
permitted business; (iii) any assumption of this Lease by a proposed assignee
shall not adversely affect Landlord’s relationship with any of the remaining
tenants in the building in which the Premises are located, taking into
consideration any and all other “use” clauses and/or “exclusivity” clauses which
may then exist under their leases with Landlord; and (iv) any proposed assignee
must not be engaged in any business or activity which it will conduct on the
Premises and which will subject the Premises to contamination by any Hazardous
Materials.

 

ARTICLE 20

LIMITATIONS OF LANDLORD’S LIABILITY

 

The term “Landlord” as used in this Lease, so far as covenants or obligations on
the part of the Landlord are concerned shall be limited to mean and include only
a ground lessee if the named Landlord herein is holding the premises under a
ground lease for so long as the named Landlord is the holder of such ground
lease interest or the owner or owners of the fee simple of the Premises; and in
the event of transfer or transfers of either the ground leasehold interest to
any other person or the transfer of title to the fee premises to any person, the
Landlord herein named (and in the case of subsequent transfers or conveyances
the then grantor or assignor), shall be automatically freed and relieved from
and after the date of such transfer or conveyance or assignment of all liability
as respects the performance of any covenant or obligation on the part of the
Landlord contained in this Lease thereafter to be performed, it being the
intention of the parties that the covenants and obligations to be observed and
performed by the-Landlord

 

-17-



--------------------------------------------------------------------------------

shall be binding upon the Landlord only during and in respect of its period of
ownership of either a leasehold interest, or a fee interest as the case may be.
Anything in this Lease to the contrary notwithstanding, Tenant agrees that
Tenant shall, subject to prior rights of any mortgagee of the Premises, look
solely to the estate and property of Landlord in the Premises for the collection
of any judgment (or other judicial process) requiring the payment of money by
Landlord in the event of any default or breach by Landlord with respect to any
of the terms, covenants and conditions of this Lease to be observed and/or
performed by Landlord, and no other assets of Landlord or any principal of
Landlord shall be subject to levy, execution or other procedures for the
satisfaction of Tenant’s remedies.

 

ARTICLE 21

ACCESS BY LANDLORD

 

Landlord or Landlord’s agents shall have the right to enter the Premises at all
times to examine the same and to show them to prospective purchasers of the
building, and to make such repairs, alterations, improvements or additions as
Landlord may deem necessary or desirable, and Landlord shall be allowed to take
all material into and upon said premises that may be required therefore, without
the same constituting an eviction of Tenant in whole or in part and the Rent
reserved shall in no way abate while said repairs, alterations, improvements, or
additions are being made, by reason of loss or interruption of business of
Tenant, or otherwise. During the six (6) month period prior to the expiration of
the term of this Lease or any renewal term, Landlord may exhibit the Premises to
prospective tenants or purchasers, and place upon the premises the usual notices
“To Let” or “For Sale” which notices Tenant shall permit to remain thereon
without molestation. Nothing herein contained, however, shall be deemed or
construed to impose upon Landlord any obligation, responsibility or liability
whatsoever, for the care, maintenance, or repair of the Premises or any part
thereof, except as otherwise herein specifically provided. Landlord to give
Tenant reasonable notice during business hours prior to any entry.

 

ARTICLE 22

QUIET ENJOYMENT

 

22.1 Landlord’s Covenant. Upon payment by the Tenant of the rents and other
charges herein provided, and upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
Tenant shall peaceably and quietly hold and enjoy the Premises for the term
hereby demised without hindrance or interruption by Landlord or any other person
or persons lawfully or equitably claiming by, through or under the Landlord,
subject, nevertheless, to the terms and conditions of this Lease.

 

ARTICLE 23

MISCELLANEOUS

 

23.1 Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the rent herein stipulated to be paid shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment as
rent be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
rent or pursue any other remedy provided herein or by law.

 

23.2 Entire Agreement. This Lease constitutes all covenants, promises,
agreements, conditions and understandings between Landlord and Tenant concerning
the Premises and the

 

-18-



--------------------------------------------------------------------------------

Building and there are no covenants, promises, conditions or understandings,
either oral or written, between them other than are herein set forth. Neither
Landlord nor Landlord’s agents have made nor shall be bound to any
representations with respect to the Premises or the Building except as herein
expressly set forth, and all representations, either oral or written, shall be
deemed to be merged into this Lease Agreement. Except as herein otherwise
provided, no subsequent alteration change or addition to this lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by them.

 

23.3 Notices.

 

23.3.1 Any notice by Tenant to Landlord must be served by certified mail return
requested, addressed to Landlord at the address first hereinabove given or at
such other address as Landlord may designate by written notice. Tenant shall
also provide copies of any notice given to Landlord to such mortgagees, agents
or attorneys of Landlord as Landlord may direct.

 

23.3.2 After commencement of the term hereof any notice by Landlord to Tenant
shall be served by certified mail, return receipt requested addressed to Tenant
at the Premises or at such other address as Tenant shall designate by written
notice, or by delivery by Landlord to the Premises or to such other address.

 

Landlord:

 

Tenant:

    

Daniel Dosoretz

 

David Koeninger

    

2234 Colonial Blvd.

 

2234 Colonial Blvd.

    

Fort Myers, FL 33907

 

Fort Myers, FL 33907

    

 

23.3.3 All notices given hereunder shall be in writing, and shall be effective
and deemed to have been given only upon receipt by the party to which notice is
being given, said receipt being deemed to have occurred upon hand delivery or
posting, or upon such date as the postal authorities shall show the notice to
have been delivered, refused, or undeliverable, as evidenced by the return
receipt. Notwithstanding any other provision hereof, Landlord shall also have
the right to give notice to Tenant in any other manner provided by law.

 

23.4 Successors. All rights and liabilities herein given to, or imposed upon„
the respective parties hereto shall extend to and bind the several respective
heirs, legal representatives, and permitted successors and assigns of the said
parties; and if there shall be more than one person or party constituting the
Tenant, they shall be bound jointly and severally by the terms, covenants and
agreements herein. No rights, however, shall inure to the benefit of any
assignee of Tenant unless the assignment to such has been approved by Landlord
in writing as provided herein. Nothing contained in this Lease shall in any
manner restrict Landlord’s right to assign or encumber this Lease and, in the
event Landlord sells its interest in the Building and the purchaser assumes
Landlord’s obligations and covenant, Landlord shall thereupon be relieved of all
further obligations hereunder.

 

23.5 Captions and Section Numbers. The captions, section numbers, and article
numbers appearing in this Lease are inserted only as a matter of convenience and
in no way define, limit, construe, or describe the scope or intent of such
sections or articles of this Lease nor in any way affect this Lease.

 

-19-



--------------------------------------------------------------------------------

23.6 Broker’s Commission. The Tenant represents and warrants to Landlord that it
has dealt with no real estate broker, agent, salesperson or finder in connection
with this Lease or the Premises. Notwithstanding the foregoing, Tenant agrees to
indemnify, defend and save the Landlord harmless from all liabilities arising
from claims by any real estate broker or agent claiming through Tenant. Such
indemnity of Tenant shall include, without limitation, all of attorneys, fees
incurred in connection therewith.

 

23.7 Partial Invalidity. If any term, covenant or condition of this Lease or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease the application of such
term, covenant or condition to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Lease shall be valid and enforceable to
the fullest extent permitted by law.

 

23.8 Estoppel Certificate. Landlord and Tenant agree that each will, at any time
and from time to time, within ten (10) days following written notice by the
other party hereto specifying that it is given pursuant to this Section,
execute, acknowledge and deliver to the party who gave such notice, or its
designate, a statement in writing certifying that this Lease is unmodified and
in full force and effect (or if there have been modifications, that the same is
in full force and effect and stating the modifications), and the date to which
the annual rent and any other payments due hereunder from Tenant have been paid
in advance, if any, and stating whether or not there are defenses or offsets
claimed by the maker of the certificate and whether or not to the best of
knowledge of the signer of such certificate the other party is in default in
performance of any covenant agreement or condition contained in this Lease, and
if so, Specifying each such default of which the maker may have knowledge and if
requested, such financial information concerning Tenant and Tenant’s business
operations (and the Guarantor of this Lease, if this Lease be guaranteed) as may
be reasonably requested by any Mortgagee or prospective mortgagee or purchaser.
The failure of either party to execute, acknowledge and deliver to the other a
statement in accordance with the provisions of this Section within said ten
(10) business day period shall constitute an acknowledgment, by the party given
such notice, which may be relied on by any person holding or proposing to
acquire an interest in the Building or any party thereof or the Premises or this
Lease from or through the other party, that this Lease is unmodified and in full
force and effect and that such rents have been duly and fully paid to an
including the respective due dates immediately preceding the date of such notice
and shall constitute, as to any person entitled as aforesaid to rely upon such
statements, waiver of any defaults which may exist prior to the date of such
notice; provided, however that nothing contained in the provision of this
Section shall constitute waiver by Landlord of any default in payment of rent or
other charges existing as of the date of such notice and, unless expressly
consented to in writing by Landlord, and Tenant shall still remain liable for
the same.

 

23.9 Liability of Landlord. Tenant shall look solely to the estate and property
of the Landlord in the Premises for the collection of any judgment, or in
connection with any other judicial process, requiring the payment of money by
Landlord in the event of any default by Landlord with respect to any of the
terms, covenants and conditions of this Lease to be observed and performed by
Landlord, and no other property or estates of Landlord shall be subject to levy,
execution or other enforcement procedures for the satisfaction of Tenant’s
remedies and rights under this Lease. Both parties waive a jury trial if any
litigation arises.

 

-20-



--------------------------------------------------------------------------------

23.10 Recordings. Tenant shall not record this Lease, or any memorandum or short
form thereof, without the written consent and joinder of Landlord.

 

23.11 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

 

ARTICLE 24

TENANT’S PROPERTY

 

24.1 Taxes on Leasehold. Tenant shall be responsible for and shall pay before
delinquency all municipal, county or state taxes assessed during the term of
this Lease against any leasehold interest or personal property of any kind,
owned by or placed in, upon or about the Premises by the Tenant.

 

24.2 Personal Property. Landlord shall not be liable for any damage to property
of Tenant or of others located on the Premises, nor for the loss of or damage to
any property of Tenant or of others by theft or otherwise. Landlord shall not be
liable for any injury or damage to persons or property resulting from fire,
explosion, falling plaster, steam, gas, electricity, water, rain, or snow or
leaks from any part of the Premises or from the pipes, appliances or plumbing
works or from the roof, street or subsurface or from any other place or by
dampness or by any other cause of whatsoever nature. Landlord shall not be
liable for any such damage caused by other tenants or persons in the Premises,
occupants of adjacent property, or caused by operation in construction of any
private, public or quasi-public work. All property of Tenant kept or stored on
the Premises shall be so kept or stored at the sole risk of Tenant only.

 

24.3 Notice by Tenant. Tenant shall give immediate notice to Landlord in case of
fire or accidents in the Premises or in the building of which the Premises are a
part or of defects therein or in any fixtures or equipment.

 

ARTICLE 25

HOLDING OVER SUCCESSORS

 

25.1 Surrender of Premises. At the expiration of the tenancy hereby created,
Tenant shall surrender the Premises in the same condition as the Premises were
in upon the Commencement Date, reasonable wear and tear excepted, and damage by
unavoidable casualty excepted, and shall surrender all keys for the Premises to
Landlord at the place then fixed for the payment of rent and shall inform
Landlord of all combinations on locks, safes and vaults, if any, in the
Premises. Tenant shall remove all its trade fixtures before surrendering the
premises as aforesaid and shall repair any damage to the Premises caused
thereby. Tenant’s obligation to observe or perform this covenant shall survive
the expiration or other termination of the term of this Lease.

 

ARTICLE 26

ATTORNEY FEES AND COSTS

 

26.1 Attorney Fees and Costs. In the event of a lawsuit or litigation concerning
this Lease or enforcement of this Lease the prevailing party shall be entitled
to reasonable attorney fees and costs. This will also cover appellant fees and
appellant costs.

 

-21-



--------------------------------------------------------------------------------

ARTICLE 27

VENUE

 

27.1 Venue. In the event of a lawsuit, litigation or interpretation of this
Lease Agreement parties shall be governed by the laws of the State of Florida.

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand and seal on 12th
day of December, 2005.

 

Palm Springs Radiation Enterprises, LLC LANDLORD:    

/s/ Daniel Dosoretz

--------------------------------------------------------------------------------

Daniel Dosoretz California Radiation Therapy Management Services, Inc.

TENANT:    

/s/ David Koeninger

--------------------------------------------------------------------------------

David Koeninger

 

-22-